346 So. 2d 1106 (1977)
HOSPITAL SERVICE DISTRICT NO. 2 OF ST. LANDRY PARISH, Louisiana
v.
Frank DEAN et al.
No. 59952.
Supreme Court of Louisiana.
June 10, 1977.
Writ denied. No error of Law.
SUMMERS, J., dissents from the refusal of this application, being of the opinion the rationale of the decision in Gremillion v. Rapides Parish School Board, 134 So. 2d 700 (La.App.1961) upon which the Court of Appeal decision is based does not comply with the letter or spirit of Article I, § 4 of the Louisiana Constitution of 1974.
DENNIS, J., would grant the writ.